The opinion of the Court was delivered by
Bermudez, C. J.
On a charge of petty larceny, the defendants were tried, convicted and sentenced to hard labor, for one year in the State Penitentiary.
Prom the judgment and sentence they have appealed.
The transcript contains no bill of exception, or motion in arrest of judgment, or assignment of errors. We discover no defect patent on the face of the record.
The objections raised in the brief, even if properly presented, would be untenable. 32 An. 1020.
Judgment affirmed